Title: From Alexander Hamilton to James McHenry, 16 January 1799
From: Hamilton, Alexander
To: McHenry, James



New York Jany 16. 1799
Dr. Sir,

You will receive herewith the Draft of a Bill for a provisional army. It includes only those things of the former Bill which are appropriate to this object—the other parts of that Bill being now in full force. The operation of the Bill which has been already sent you renders the repetition of several clauses in the present un [ne]cessary. The aim indeed ought to be to have a fundamental arrangement which will attack of course upon all subsequent provisions of force so that the law for every augmentation need only define the number to be raised and the duration of service and the mode of raising.
An eye has been had to this in the draught of the first Bill and of the two additional clauses now sent for the same Bill has the same view. This will be more deliberately & correctly attended to in the plan of a Bill which I shall begin to work upon from this time but which cannot be ready for a considerable time. A Bill for the Hospital establishment will follow in two or three days.
Yrs. truly

A H


PS. The considerable mutilation of the nominations proposed by the Commander in Chief as it appears in the result naturally excites curiosity. It ought to be presumed, and yet the mind involuntarily disputes the presumption, that there are good reasons for it and that the service will be finally benefitted. But I confess it would be a relief to me to know a little in detail what has influenced the departure—how the unfitness of those who have been declined has appeared and what means are in train to do better. Pray be particular and confidential. You will not consider any letter of mine beginning with “Dear Sir” as Official.

